Judgment, Supreme Court, Bronx County (John Moore, J.), rendered May 30, 1995, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s motion to suppress was properly denied. The *299record does not support defendant’s contention that the officer’s observation of a revolver in plain view resulted from the officer’s leaning into the stopped car, rather than the officer’s permissible use of a flashlight to illuminate the interior (People v Desir, 138 AD2d 236). Concur—Murphy, P. J., Sullivan, Nardelli and Tom, JJ.